DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Office Action responsive to Applicant’s reply filed 06/01/2022.
Claims 1-20 are pending.


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

With respect to claim 1, at the outset, the claim recites statutory subject matter. It is a method claim, reciting a series of steps, that corresponds to a process. A process is one of the four enumerated statutory classes of inventions afforded patent protection. However, the claimed invention is directed to an abstract idea without significantly more. The claim recites limitations that can be performed via mental steps using a pen and paper. For example, the claim recites the limitations:
 “generating a node graph structure having at least one node graph structure vertex comprising at least one node identifier, the at least one node graph structure vertex being mapped to a coordinate space, each one of the at least one node identifiers being mapped to the coordinate space using the values of the node attributes to determine node coordinates”. The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the generating step from practically being performed in the human mind. The claim encompasses the user manually generating a node graph structure using the input values to determine node coordinates. The node identifiers or the values of the node attributes do not preclude the steps to be performed manually using a mental process. 
“mapping the task to the coordinate space by using the values of the task parameters to determine task coordinates”. The mapping limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the mapping from practically being performed in the human mind. The claim encompasses the user manually, exclusively utilizing mental processes, mapping the task to a coordinate space using values of the task parameters to determine task coordinates. The user can think, and mentally process the steps to make such a mapping and determination.
“determining a first node identifier of a first node by analyzing the at least node graph structure vertex located within a fittable area for the task, the fittable area having coordinates in the coordinate space that are equal and larger than each task coordinate, wherein determining the first node identifier comprises determining whether the first node identifier is mapped to the at least one node graph structure vertex”. The determining limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the mapping from practically being performed in the human mind. The claim encompasses the user manually, exclusively utilizing mental processes, perform a determination step by analyzing the node graph structure that itself was a mental step construct.  The fittable area element, under the broadest reasonable interpretation, encompasses mentally thinking of a coordinate space capable of fitting the task. The limitation is a mental process.
“mapping the first node identifier to the task to generate a scheduling scheme” The mapping limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the mapping from practically being performed in the human mind. The claim encompasses the user manually, exclusively utilizing mental processes, to map the node identifier to the task. The user can mentally generate a scheduling scheme as well. The limitation is a mental process.
“scheduling execution of the task on the first node”. The scheduling limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim precludes the scheduling from practically being performed in the human mind. The user can mentally schedule the execution of the task on the first node. For example, a mere making of a mental note to schedule the task on a certain time, date, or time interval would suffice for the limitation to qualify as a mental process.
Besides the abstract idea, the claim recites the additional elements of:
“receiving node identifiers of nodes of a node set and receiving values of node attributes for each one of node identifiers;”
receiving, from a client device, a task, the task specifying values of task parameters; 
transmitting the scheduling scheme to a scheduling engine for scheduling” 
The receiving of node identifiers/values of attributes and a task with task parameters is recited at a high level of generality. It is a general means of gathering data for use in the steps of the mental process. Mere data gathering is a form of insignificant extra-solution activity. The transmitting is also insignificant post solution activity that provides a “scheduling engine” to schedule the task. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component, for example, the scheduling engine. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
As discussed above, the additional elements in the claim amount to no more than mere data gathering and post solution insignificant activity as well as applying the exception using a generic computer component. The same analysis applies to whether the additional elements provides an inventive concept. Here the collecting steps are extra-solution activity and the scheduling is performed by a generic off the shelf computer component. These are well understood, routine, and conventional steps/components (hereinafter, WURC). Data gathering has been indicated as a WURC function as cited in MPEP 2106.05(d)(II). Furthermore, the scheduling engine component is not defined in the specification. As a result, under the broadest reasonable interpretation, the scheduling engine is interpreted to be a generic processor that executes the instructions/steps that determine the schedule. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

With respect to claim 11, it recites similar limitations as claim 1 and is therefore rejected under the same rationale. Furthermore, claim 11 recites the additional elements of several values and of a processor and a memory storing instructions which when executed by the processor cause the apparatus to implement the abstract idea. These components are generic components of a computer and are merely being utilized to “apply” the abstract idea and therefore do not integrate the abstract idea into a practical application. They are WURC components as well and therefore no inventive concept is recited in the claim. Furthermore, the values are mere data gathering for use in the steps of the mental process.

With respect to claims 2-10, and 12-20, they recite steps that can be performed using mental processes. Any input or output is pre or post solution insignificant activity and does not integrate the abstract idea into a practical application. Insignificant pre or post solution activity also does not involve any inventive concept.

Response to Arguments
Applicant alleges that the abstract idea is integrated into a practical application because the claim limitations results in improving the speed at which tasks can be scheduled for execution on a node. Furthermore, Applicant alleges that the limitations cannot be performed in a human mind because it is a complex task. Examiner, respectfully, disagrees with Applicant’s analysis that support said allegations. The limitations in the claims that were cited by Examiner which disclose an abstract idea in combination with the additional elements do not integrate the abstract idea into a practical application. The additional elements are data gathering steps and tools to apply the abstract idea, i.e., to implement the abstract idea itself. Such activities do not impose a meaningful limit on practicing the abstract idea and have been deemed insignificant extra-solution activity. In addition, the fact that the claims, allegedly, recite a complex task, does not preclude its performance using mental steps utilizing a pen and paper. In this regard, even the use of a computer to implement the task would still be regarded as an abstract idea. The computer would be used merely as a tool which does not integrate the claims into a practical application and is well understood, routine, and conventional. The rejection is, respectfully, maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/           Primary Examiner, Art Unit 2195